   Case 18-12388-mdc          Doc 42    Filed 04/20/20 Entered 04/20/20 17:04:32              Desc Main
                                        Document     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                         :
                                               :
         Michelle Washington                   :       Case No.: 18-12388-MDC
                                               :
         Debtor(s)                             :       Chapter 13


   MOTION FOR SPECIFIC RELIEF FROM THE AUTOMATIC STAY TO PROCEED IN
                    DIVORCE PURSUANT TO 11 U.S.C §362


         The Debtor hereby moves this Court, pursuant to 11 U.S.C. 362, for specific relief from the

Automatic Stay provided under Section 362(a) as to all creditors to allow equitable distribution in

divorce. In support of this motion, Debtor states as follows:

         1.     Michelle Washington, hereinafter referred to as “Debtor”, filed a petition under Chapter

13 Bankruptcy on or about April 10, 2018.

         2.     The Chapter 13 filing was assigned case number 18-12388-MDC.

         3.     The Chapter 13 Plan was confirmed by this Honorable Court on or about June 13, 2019.

         4.      On or about December 26, 2018, the Debtor filed for Divorce in the Court of Common

Pleas of Delaware County (January TERM, 2018 No.: 0202).

         5.      At this time, the Debtor, the Plaintiff in the divorce matter, would like to proceed with

her divorce in State Court and obtain a final divorce decree.

         6.     As a result, the Debtor is seeking specific relief from the Automatic Stay to allow the

divorce to proceed and finalize.

         7.     In light of the above circumstances, it is respectfully requested than at Order be entered

granting Specific Relief from the Automatic Stay, in order to allow the Divorce proceedings to

conclude.
   Case 18-12388-mdc         Doc 42    Filed 04/20/20 Entered 04/20/20 17:04:32             Desc Main
                                       Document     Page 2 of 2



       WHEREFORE, the Debtor, respectfully requests that the Court enter an Order: (i) Granting this

Motion, (ii) Granting specific relief from the automatic stay to allow the divorce to continue, and a

divorce decree (iii) Granting Debtor such other and further relief to which they may be justly entitled.



Dated: April 20, 2020                                        /s/Brad J. Sadek, Esq
                                                             Brad J. Sadek, Esq.
                                                             Attorney for Debtor
                                                             1315 Walnut Street
                                                             Suite #502
                                                             Philadelphia, PA 19107
